                      UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF FLORIDA
                           FORT MYERS DIVISION

RICK JEAN,

             Petitioner,

v.                                     Case No: 2:15-cv-803-FtM-29UAM
                                         Case No. 2:11-CR-97-FTM-29SPC
UNITED STATES OF AMERICA,

             Respondent.




                            OPINION AND ORDER

     This matter comes before the Court on Petitioner Rick Jean’s

(Petitioner or Jean) pro se Motion Under 28 U.S.C. § 2255 to

Vacate, Set Aside, or Correct Sentence by a Person in Federal

Custody (Cr. Doc. #655; Cv. Doc. #1) and Memorandum of Law in

Support (Cr. Doc. #656; Cv. Doc. #2) filed on December 28, 2015.

The United States filed a Response in Opposition on February 23,

2016.   (Cv. Docs. #4; #8).     Petitioner filed a Reply (Cv. Doc. #9)

on March 11, 2016.    For the reasons below, Jean’s § 2255 motion is

denied.

                           I.   Procedural Background

     On September 5, 2012, a federal grand jury in Fort Myers,

Florida returned a twelve-count Second Superseding Indictment (Cr.

Doc. #282) charging Petitioner and six co-defendants with various

drug offenses.     Count One charged Petitioner and six others with
conspiracy to manufacture, possession with intent to distribute,

and distribution of 280 grams or more of cocaine base, also known

as    crack   cocaine,   in   violation       of   21   U.S.C.   §§     841(a)(1),

(b)(1)(A)(iii) and 846.        (Id., pp. #1-2).            In addition to the

conspiracy, Petitioner was charged in Counts Five and Six with

distribution and aiding and abetting the distribution of crack

cocaine in violation of 21 U.S.C. § 841(a)(1) and (b)(1)(C). (Id.,

pp. #4-5). In Count Seven Petitioner was charged with distribution

of crack cocaine, in violation of 21 U.S.C. § 841(a)(1) and

(b)(1)(C). (Id., p. 5.)        Lastly, Count Eight charged Petitioner

with possession with the intent to distribute crack cocaine in

violation of 21 U.S.C. § 841(a)(1) and (b)(1)(C).                 (Id., p. #5).

Petitioner pled not guilty and proceeded to a jury trial.

       The Court conducted an eleven-day jury trial.                    The court

granted Jean’s motion for judgment of acquittal on Counts Six and

Seven, and on October 5, 2012, the jury returned verdicts finding

Jean guilty of Counts One, Five, and Eight.               (Cr. Doc. #383).     As

to Count One, the jury found that the amount of cocaine base

involved in the conspiracy was more than 280 grams.                   (Id., pp. 2-

3).

       On April 12, 2013, the undersigned sentenced Petitioner to

240    months   imprisonment     as    to     each      count,   to    be   served




                                      - 2 -
concurrently. 1     (Cr. Doc. #564, pp. 40-41).    This sentence was the

mandatory     minimum    sentence   required   under    21    U.S.C.    §    841

(b)(1)(A)(iii).      The undersigned also imposed a term of ten years

supervised release as to Count One, and six years of supervised

release as to Counts Five and Six, to run concurrently.             (Id., p.

41).

       Petitioner filed a Notice of Appeal on April 18, 2013.               (Cr.

Doc. #524).      On direct appeal, Jean raised a single issue:         Whether

the trial court erred in denying his motion for judgment of

acquittal or new trial as to Counts One, Five, and Eight in light

of the key witness’s inability to identify him.              See Appellant’s

Br., United States v. Hyppolite, 13-10471 (11th Cir. Nov. 15,

2013).      On    June   25,   2015,   the   Eleventh   Circuit     affirmed

Petitioner’s convictions. United States v. Hyppolite, 609 F. App’x

597, 603 n.4 (11th Cir. 2015).         Thereafter, Jean filed a petition

for writ of certiorari, which the Supreme Court denied on November

2, 2015.    See Jean v. United States, 136 S. Ct. 420 (2015).               The

government concedes that Jean’s § 2255 motion was timely filed

(Cv. Doc. #8, p. 4), and the Court agrees.




1 Under the United States Sentencing Guidelines, Jean’s Criminal
History Category was calculated at a Category IV, with a total
offense level of 37, yielding an advisory sentencing range of 292
to 365 months imprisonment. (Cr. Doc. #564, p. 33).



                                    - 3 -
                          II.    Legal Standards

A. Evidentiary Hearing and Appointment of Counsel

     A district court shall hold an evidentiary hearing on a habeas

corpus petition “unless the motion and the files and records of

the case conclusively show that the prisoner is entitled to no

relief[.]”    28 U.S.C. § 2255(b).       “[I]f the petitioner alleges

facts that, if true, would entitle him to relief, then the district

court should order an evidentiary hearing and rule on the merits

of his claim.”   Aron v. United States, 291 F.3d 708, 714-15 (11th

Cir. 2002) (citation omitted).      However, a district court is not

required to hold an evidentiary hearing where the petitioner’s

allegations   are   patently    frivolous,    based   upon   unsupported

generalizations, or affirmatively contradicted by the record.       See

id. at 715.

     To   establish   entitlement     to     an   evidentiary   hearing,

petitioner must “allege facts that would prove both that his

counsel performed deficiently and that he was prejudiced by his

counsel’s deficient performance.”     Hernandez v. United States, 778

F.3d 1230, 1232-33 (11th Cir. 2015).         The Court finds that the

record establishes that Petitioner is not entitled to relief and,

therefore, an evidentiary hearing is not required.

     Because Petitioner’s motion for an evidentiary hearing is

denied, appointment of counsel is not required under Rule 8(c),

Rules Governing Section 2255 Proceedings for the United States




                                 - 4 -
District      Court.         Petitioner   is    not   otherwise   entitled   to

appointment of counsel in this case.              See Barbour v. Haley, 471

F.3d 1222, 1227 (11th Cir. 2006) (stating there is no Sixth

Amendment      right     to     counsel    in   post-conviction      collateral

proceedings); see also Schultz v. Wainwright, 701 F.2d 900, 901

(11th Cir. 1983) (“Counsel must be appointed for an indigent

federal habeas petitioner only when the interest of justice or due

process so require.”).           Neither the interest of justice nor due

process requires the appointment of counsel here.

B. Ineffective Assistance of Trial and Appellate Counsel

     The legal standard for ineffective assistance of counsel

claims in a habeas proceeding is well established.                To prevail on

a claim of ineffective assistance of counsel, a habeas petitioner

must demonstrate both that (1) counsel's performance was deficient

because it fell below an objective standard of reasonableness and

(2) prejudice resulted because there is a reasonable probability

that,   but    for     the    deficient   performance,   the   result   of   the

proceeding would have been different.             See Hinton v. Alabama, 571

U.S. 263, 272-73 (2014) (citing Strickland v. Washington, 466 U.S.

668, 687, 694 (1984) and Padilla v. Kentucky, 559 U.S. 356, 366

(2010)).    “Because a petitioner's failure to show either deficient

performance or prejudice is fatal to a Strickland claim, a court

need not address both Strickland prongs if the petitioner fails to




                                      - 5 -
satisfy either of them.”       Kokal v. Sec'y, Dep't of Corr., 623 F.3d

1331, 1344 (11th Cir. 2010) (citations omitted).

      The   proper   measure    of   attorney       performance    is    “simply

reasonableness under prevailing professional norms” considering

all   the   circumstances.      Hinton,       571   U.S.   at   273     (internal

quotations and citations omitted).           “A fair assessment of attorney

performance requires that every effort be made to eliminate the

distorting effects of hindsight, to reconstruct the circumstances

of counsel's challenged conduct, and to evaluate the conduct from

counsel's perspective at the time.”           Strickland, 466 U.S. at 689;

see also Roe v. Flores-Ortega, 528 U.S. 470, 477 (2000) (stating

courts must look to the facts at the time of counsel’s conduct).

This judicial scrutiny is highly deferential, and the Court adheres

to a strong presumption that counsel’s conduct falls within the

wide range of reasonable professional assistance.               See Strickland,

466 U.S. at 689-90.

      To be objectively unreasonable, the performance must be such

that no competent counsel would have taken the action.                  See Rose

v. McNeil, 634 F.3d 1224, 1241 (11th Cir. 2011); see also Hall v.

Thomas, 611 F.3d 1259, 1290 (11th Cir. 2010).               Additionally, an

attorney is not ineffective for failing to raise or preserve a

meritless issue.     See United States v. Winfield, 960 F.2d 970, 974

(11th Cir. 1992); see also Ladd v. Jones, 864 F.2d 108, 109-10

(11th Cir. 1989).




                                     - 6 -
       The same deficient performance and prejudice standards apply

to appellate counsel.       See Smith v. Robbins, 528 U.S. 259, 285-86

(2000); see also Roe, 528 U.S. at 476-77.            If the Court finds there

has been deficient performance, it must examine the merits of the

claim omitted on appeal.        If the omitted claim would have had a

reasonable probability of success on appeal, then the deficient

performance resulted in prejudice.           See Joiner v. United States,

103 F.3d 961, 963 (11th Cir. 1997).           Counsel is not deficient for

failing to raise non-meritorious claims on direct appeal.                    See

Diaz v. Sec=y for the Dep=t of Corr., 402 F.3d 1136, 1144-45 (11th

Cir. 2005).

                                 III.     Analysis

       Petitioner raises five grounds for relief in his § 2255

motion.       Jean argues that trial counsel rendered ineffective

assistance by (1) failing to file a motion to suppress the drugs

found on Petitioner’s person, which was the basis for Count Eight

(Ground One) (Cr. Docs. #655, p. 4; #656, p. 3-6; Cv. Docs. #1, p.

4; #2, pp. 3-6; #9, pp. 1-5); and (2) failing to file a motion to

dismiss Count Eight based upon lack of venue because the offense

occurred in Collier County, Florida (Ground Two) (Cr. Docs. #655,

p. 5; #656, p. 6-8; Cv. Docs. #1, p. 5; #2, p. 6-8; #9, p. 4).

Jean   also    argues   that   appellate     counsel    provided     ineffective

assistance     by:   (3)   failing   to    assert      on   appeal   there   was

insufficient evidence at trial to convict him of a single overall




                                     - 7 -
conspiracy as charged in Count One, as distinguished from the

multiple conspiracies proven (Ground Three); (4) failing to assert

on appeal there was insufficient evidence at trial to convict him

of Count Five because the informant had misled his brother (Ground

Four) (Cr. Docs. #655, pp. 7-8; #656, pp. 8-13; Cv. Docs. #1, pp.

7-8; #2, pp. 8-13; #9, pp. 4-6); and (5) failing to assert on

appeal that there was insufficient evidence to sentence him based

upon the entire amount of crack cocaine under Count One (Ground

Five) (Cr. Docs. #655, pp. 14; #656, pp. 13-17; Cv. Docs. #1, pp.

14; #2, pp. 13-17; #9, pp. 6-9).      The Court addresses each claim

in turn.

         A. Ground One:   Failure to File Motion to Suppress

     Petitioner argues that trial counsel rendered ineffective

assistance in failing to file a motion to suppress the crack

cocaine found on his person during a traffic stop on August 4,

2011.    (Cr. Doc. #544, p. 4; Cv. Doc. #1, p. 4; Cv. Doc. #2, pp.

3-6.).   Petitioner does not challenge the traffic stop, but argues

the search of his person exceeded the scope of a permissible pat-

down. Had counsel filed a motion to suppress, petitioner maintains

the Court would have suppressed the cocaine found on his person,

and there would be no evidence to support Count Eight.

     “To obtain relief where an ineffective assistance claim is

based on trial counsel's failure to file a timely motion to

suppress,    a   petitioner    must      prove   (1)   that   counsel's




                                 - 8 -
representation fell below an objective standard of reasonableness,

(2) that the Fourth Amendment claim is meritorious, and (3) that

there is a reasonable probability that the verdict would have been

different   absent   the    excludable    evidence.”        Zakrzewski     v.

McDonough, 455 F.3d 1254, 1260 (11th Cir. 2006).        While petitioner

satisfies   the   third    requirement    because   there    could   be    no

conviction on Count Eight if the crack cocaine had been suppressed,

he fails to satisfy the first two requirements.

     On August 4, 2011, Corporals Dan Muhlhan and Christopher Meyer

of the Collier County Sheriff’s Office drug interdiction team

stopped a vehicle for speeding on an interstate highway.                  (Cr.

Doc. # 494, pp. 221, 234).       Rick Jean (driver) and his brother,

Wilmane Jean (passenger), occupied the vehicle.             (Id., p. 222).

Corporal Muhlhan asked Rick Jean to exit the vehicle and determined

that he was driving on a suspended license.             (Id., p. 224).

Corporal Meyer then asked Rick Jean if he could pat him down for

weapons, and Rick Jean agreed.     (Id., p. 225).      During the search

of Petitioner’s person, Corporal Meyer detected a hard, unknown

object in Rick Jean’s groin area. (Id.). Corporal Meyer retrieved

the object, which had been tied to a string and concealed in

Petitioner’s crotch area, and determined it was “a clear plastic

bag with a white substance in it consistent with cocaine.”           (Id.,

pp. 226, 236).    Rick Jean was then placed under arrest.         (Id.).




                                  - 9 -
      Defense counsel’s decision not to file a motion to suppress

was reasonable under all the circumstances.            Defense counsel faced

the following facts: (1) a lawful stop of a vehicle for speeding,

United States v. Pruitt, 174 F.3d 1215, 1217 n. 1 (11th Cir. 1999)

(noting that probable cause existed to conduct a traffic stop

because the defendant was speeding); Hyppolite, 609 F. App’x at

604-05 (same); (2) the officers lawfully requested petitioner and

the passenger to exit the vehicle, Pennsylvania v. Mimms, 434 U.S.

106, 110-11 (1977)(government's “legitimate and weighty” interest

in officer safety outweighs the “de minimis ” additional intrusion

of requiring a driver, already lawfully stopped, to exit the

vehicle);   Maryland   v.   Wilson,    519    U.S.     408,   413–415    (1997)

(passengers may be required to exit vehicle stopped for traffic

violation); and (3) the officer properly asked petitioner for

consent to conduct a pat-down, and consent was given, United States

v. Drayton, 536 U.S. 194, 207 (2002)(“Police officers act in full

accord with the law when they ask citizens for consent.”).

      Furthermore, even if Minnesota v. Dickerson, 508 U.S. 366,

375   (1993)   was   implicated,    the     officers    had   observed    Jean

committing the offense of driving on a suspended license in their

presence, and therefore Petitioner was subject to arrest, Virginia

v. Moore, 553 U.S. 164, 176 (2008)(“[W]arrantless arrests for

crimes committed in the presence of an arresting officer are

reasonable under the Constitution.”), and a full search incident




                                   - 10 -
to arrest, United States v. Robinson, 414 U.S. 218 (1973)(search

may be made of person of the arrestee by virtue of the lawful

arrest).

     The fact that Corporal Muhlhan observed Rick Jean driving

with a suspended license provided him probable cause and subjected

Rick Jean to arrest under Fla. Stat. § 322.34(2).          (Cr. Doc. #494,

p.   224).   See United States v. Quintana, 594 F. Supp. 2d 1291,

1298 (M.D. Fla. 2009) (citing Jordan v. Mosley, 487 F.3d 1350,

1355 (11th Cir. 2007); United States v. Everett, 719 F.2d 1119,

1120 (11th Cir. 1983)).

     The Court finds that appellate counsel’s performance did not

fall below an objective reasonableness standard, and counsel was

not deficient in failing to file a motion to suppress the drugs

found on petitioner’s person.         Ground One is therefore denied.

        B. Ground Two:   Failure to File Motion to Dismiss Count
           Eight Due to Lack of Venue

     Petitioner argues trial counsel erred in failing to file a

motion to dismiss Count Eight of the Second Superseding Indictment

for lack of venue.      (Cv. Doc. #2, pp. 6-8).         Jean contends that

since the crime occurred in Collier County, Florida, venue was

inappropriate   in    the   Middle    District   of   Florida,   Fort   Myers

Division.    (Id.).    In his Reply, Jean abandoned this ground for

relief. (Cv. Doc. #9, p. 4).




                                     - 11 -
     The Court finds this claim without merit because the Fort

Myers Division of the Middle District of Florida includes Collier

County.    28 U.S.C. § 89(b); Local Rules, United States District

Court Middle District of Florida, Rule 1.02(b)(5).           Since the

conduct occurred within the Fort Myers Division, Jean has failed

to show trial counsel rendered ineffective assistance by failing

to challenge venue.    Ground Two is denied.

          C. Ground Three: Insufficient Evidence to Support Single
             Conspiracy in Count One

     Petitioner contends appellate counsel erred in failing to

assert on direct appeal that there was insufficient evidence to

establish a single conspiracy under Count One.      (Cr. Doc. #655, p.

7; Cv. Doc. #1, p. 7).      Petitioner asserts there was a material

variance between the allegations of a single conspiracy in the

Second Superseding Indictment and the evidence presented at trial

which showed multiple conspiracies.       (Cr. Doc. #656, pp. 8-11; Cv.

Doc. #2, pp. 8-11).

     On appeal, petitioner’s counsel argued in part that the

district court erred in denying Jean’s motion for judgment of

acquittal or new trial based upon the lack of sufficient evidence

to   sustain    a   conviction   of   conspiracy   under   Count   One.

(Appellant’s Br., United States v. Hyppolite, 13-10471 (11th Cir.

Nov. 15, 2013).     The Eleventh Circuit found “(11) the judge did

not err in denying Rick Jean's motions for judgments of acquittal,




                                 - 12 -
since the evidence was sufficient to establish his guilt for

conspiracy, the distribution of cocaine base, and the possession

of cocaine base with intent to distribute, and Rick Jean failed to

demonstrate confusion or misunderstanding on the part of the jury

to justify relief.”      Hyppolite, 609 F. App’x. at 603 n.4.

     Based upon this, the government argues that counsel did raise

the issue on appeal, and petitioner cannot re-litigate the issue.

(Cv. Doc. 8, pp. 11-12).     It is well settled that a “district court

is not required to reconsider claims of error that were raised and

disposed of on direct appeal.”       United States v. Nyhuis, 211 F.3d

1340, 1343 (11th Cir. 2000) (citing United States v. Rowan, 663

F.2d 1034, 1035 (11th Cir. 1981)).            “[O]nce a matter has been

decided adversely to a defendant on direct appeal it cannot be re-

litigated in a collateral attack under section 2255.”            Id. (citing

United States v. Natelli, 553 F.2d 5, 7 (2d Cir. 1977)).

     Petitioner replies that his attorney may have raised a general

sufficiency   of   the    evidence   issue,    but   he   did    not   raise

insufficiency based on a multiple conspiracy theory.            For purposes

of this § 2255 motion, the Court will assume that the multiple

conspiracy issue was not subsumed in the insufficiency of the

evidence claim raised and decided on direct appeal.             Nonetheless,

petitioner is entitled to no relief.      Other defendants raised the

multiple conspiracy issue on appeal, and the Eleventh Circuit found

no merit to the claim:




                                 - 13 -
             The following arguments raised by defendants
             regarding trial issues are unavailing and do
             not merit further commentary, because (1) the
             evidence was sufficient to establish a single
             conspiracy, see United States v. Richardson,
             532 F.3d 1279, 1284–85 (11th Cir.2008); (2)
             the district judge did not fail to instruct
             the jury on multiple conspiracies; . . .

Hyppolite, 609 F. App’x at 603, n.4.               Consequently, Petitioner

fails to show either deficient performance or that he suffered any

prejudice.     Ground Three is denied.

           D. Ground Four:        Insufficient Evidence to Support Count
              Five

      Petitioner maintains counsel erred in failing to assert on

appeal there was insufficient evidence to convict him of aiding

and abetting the distribution of cocaine under Count Five.                   (Cr.

Doc. #655, p. 8; Cv. Doc. #1, p. 8).           The government asserts there

was   no     ineffective     assistance    because    counsel       raised    the

sufficiency of evidence claim as to Count Five on appeal and the

Eleventh Circuit considered and rejected the claim.             (Cv. Doc. #8,

pp. 12-13).

      Defense counsel argued on appeal that there was insufficient

evidence to convict Petitioner of Count Five and, therefore, the

trial court erred in denying Petitioner’s motion for judgment of

acquittal     or   new   trial.     (Appellant’s    Br.,   United    States    v.

Hyppolite, 13-10471 (11th Cir. Nov. 15, 2013)).                 The Eleventh

Circuit, however, found no error.          See Hyppolite, 609 F. App’x at




                                      - 14 -
597 n.4.   The Court agrees with the government that this precludes

petitioner from raising the issue in a § 2255 motion.

      Alternatively, if petitioner can raise the issue, the Court

finds he does not establish a claim under Strickland because the

evidence was sufficient to convict him of Count Five.           Count Five

charged that Petitioner and his brother Wilmane Jean did “knowingly

and willfully distribute and aid and abet the distribution” of

crack cocaine on or about May 26, 2011.            (Cr. Doc. #282, p. 4.)

It was not necessary for Petitioner to be found guilty of both

distribution and aiding and abetting.       See United States v. Mozie,

752 F.3d 1271, 1283–84 (11th Cir. 2014) (“we have held again and

again that ‘where an indictment charges in the conjunctive several

means of violating a statute, a conviction may be obtained on proof

of only one of the means.’”)     Aiding and abetting is not a separate

crime, but simply “allows a jury to find a person guilty of a

substantive crime even though that person did not commit all acts

constituting the elements of the crime.” United States v. Pearson,

667 F.2d 12, 13 (5th Cir. 1982).        “To prove guilt under a theory

of   aiding   and   abetting,   the   Government    must   prove:   (1)   the

substantive offense was committed by someone; (2) the defendant

committed an act which contributed to and furthered the offense;

and (3) the defendant intended to aid in its commission.”            United

States v. Tagg, 572 F.3d 1320, 1324 (11th Cir. 2009) (quoting

United States v. Camacho, 233 F.3d 1308, 1317 (11th Cir. 2000)).




                                  - 15 -
     Petitioner does not dispute that his brother, Wilmane Jean,

distributed crack cocaine, but argues the government failed to

prove he aided and abetted this distribution.      (Cr. Doc. #656, pp.

11-13; Cv. Docs. #2, pp. 11-13; #9, p. 6).    At trial, the evidence

showed that on May 26, 2011, confidential informant Nancy Blakely

(“Blakely”) made a controlled purchase of $100 worth of crack

cocaine from Petitioner’s brother, Wilmane Jean, in a shed located

in the Linda Loma neighborhood in Fort Myers, Florida.        (Cr. Doc.

#471, pp. 4-15).   Petitioner alleges the audio recording between

himself and Blakely shows he did not aid and abet Wilmane Jean’s

distribution of crack cocaine.      (Cr. Doc. #656, pp. 11-13; Cv.

Doc. #2, pp. 11-13).

     At trial, the government introduced the following recorded

conversation between Blakely and Rick Jean:

          SPEAKER ONE:    “Hello.   (unintelligible).”

          SPEAKER TWO:    “Hello?   Hey, it’s Nancy.   This

          Slim?”

          SPEAKER TWO:    “You home?”

          SPEAKER ONE:    “No (unintelligible).”

(Cr. Doc. #471, pp. 11-12).    Petitioner asserts this conversation

shows he did not: (1) direct Blakely to go to the shed to purchase

crack cocaine; (2) inform his brother that Blakely was on her way;

or (3) tell Blakely to call his brother.     (Cr. Doc. #656, p. 13;

Cv. Doc. #2, p. 13).     Petitioner, however, fails to consider the




                               - 16 -
recorded conversation between Blakely and Wilmane Jean at the Linda

Loma shed.   The record shows that after Blakely called Rick Jean,

she then drove to the shed location.           When she arrived, the

following conversation took place with Wilmane Jean:

          SPEAKER TWO:    “Hey, hey, how you doing?”

          SPEAKER ONE:    “How you doing?”

          SPEAKER TWO:    “(Unintelligible).

          SPEAKER ONE:    “Oh, God.”

          SPEAKER TWO:    “How you doing?”

          SPEAKER ONE:    “I called your brother and told

          him I was coming.”

          SPEAKER TWO:    “(Unintelligible).”

          SPEAKER ONE:     “There you go.      Make it good

          please.”

          SPEAKER TWO:    “Waited for you.”

(Cr. Doc. #471, p. 14).

     Petitioner asserts Blakely misled Wilmane Jean into believing

that Rick Jean sent her over to the shed to make a purchase.     (Cr.

Doc. #656, p. 13; Cv. Doc. #2, p. 13).      Even if this was true, it

would not undermine the evidence that Wilmane Jean acknowledged he

waited for Blakely to arrive, and then sold her crack cocaine.

Since there was no evidence Blakely herself told Wilmane Jean she

was coming to purchase the crack cocaine, a reasonable jury could

well find that Rick Jean informed his brother that Blakely was on




                               - 17 -
her way to make a purchase.          Further, Blakely testified that (1)

she made several purchases of crack cocaine from this location and

often saw either Petitioner, his brother, or another individual

and (2) she contacted Petitioner about making purchases.                      (Cr.

Doc. #471, pp. 4-7).        As a result, a reasonable juror could

reasonably conclude Rick Jean knew Blakely and understood why she

called him that day, and could reasonably find from the above

evidence that Rick Jean facilitated Blakely’s purchase of crack

cocaine from his brother.       Consequently, the Court finds there was

sufficient    evidence   that   on    May     26,   2011,   (1)   Wilmane     Jean

distributed   crack   cocaine;    (2)    Rick       Jean   contributed   to    and

furthered the distribution, and (3) Rick Jean intended to aid and

abet the distribution.

     Because the evidence was sufficient to convict Rick Jean of

Count Five on a theory that he aided and abetted the distribution

of crack cocaine, Petitioner fails to show any error by appellate

counsel.   As a result, Ground Four is denied.

       E. Ground Five: Insufficient Evidence to Support Amount of
          Crack Cocaine as to Count One

     Lastly, Petitioner argues counsel failed to assert on appeal

that the district court erred in finding the entire amount of crack

cocaine was attributable to him for sentencing purposes.                      (Cr.

Docs. #655, p. 14; #656, pp. 13-16; Cv. Docs. #1, p. 14; #2, pp.

13-16). Had his attorney asserted this issue on appeal, Petitioner




                                     - 18 -
argues he would have received a lower sentence upon re-sentencing.

The government argues Petitioner fails to establish either prong

of Strickland because the jury found the conspiracy under Count

One involved more than 280 grams of cocaine base and the Eleventh

Circuit upheld this finding on appeal.          (Cv. Doc. #8, pp. 13-14).

     The   Court    finds   no    ineffective   assistance    of   appellate

counsel as to this claim because there was neither deficient

performance nor prejudice to Petitioner.         The jury found beyond a

reasonable doubt that the amount of cocaine base involved in the

conspiracy exceeded 280 grams.           (Cr. Doc. #383, p. 3).           This

determination had two impacts on Jean’s sentence.               First, this

jury finding, in addition to the Court’s finding of Jean’s prior

felony drug convictions, made him subject to a statutory mandatory

minimum    sentence    of   240    months. 2     See   21    U.S.C.   §    841

(b)(1)(A)(iii). 3     Second, the Presentence Report determined the

Base Offense Level by using a drug quantity of at least 280 grams

of cocaine base.      The Eleventh Circuit rejected the argument by

other defendants that the government had to show the particular

quantity of drugs attributable to each defendant for purposes of



2 Petitioner does not contest this Court’s factfinding as to his
two prior drug convictions.

3Apprendi v. New Jersey, 530 U.S. 466 (2000) requires that, other
than the fact of a prior conviction, any fact that increases the
penalty for a crime beyond the prescribed statutory maximum must
be submitted to a jury and proved beyond a reasonable doubt.



                                    - 19 -
establishing a conspiracy and found the evidence was sufficient to

establish the quantity of drugs at issue.         See Hyppolite, 609 F

App’x at 603 n.4 (citing United States v. Curbelo, 726 F.3d 1260,

1268-1271 (11th Cir. 2013)).       Thus, Petitioner’s counsel did not

provide     deficient     performance   in   failing   to    raise   the

individualized     drug     quantity    finding   issue     on   appeal.

Consequently, Ground Five is denied.

     Accordingly, it is now

     ORDERED:

          1. Petitioner's Motion Under 28 U.S.C. § 2255 to Vacate,

            Set Aside, or Correct Sentence by a Person in Federal

            Custody (Cr. Doc. #655; Cv. Doc. #1) is DENIED.

          2. The Clerk of the Court shall enter judgment accordingly,

            terminate any pending motions, and close the civil file.

            The Clerk is further directed to place a copy of the

            civil Judgment in the criminal file.

     A CERTIFICATE OF APPEALABILITY (COA) AND LEAVE TO APPEAL IN

FORMA PAUPERIS ARE DENIED.       A prisoner seeking a writ of habeas

corpus has no absolute entitlement to appeal a district court’s

denial of his petition.      28 U.S.C. § 2253(c)(1); Harbison v. Bell,

556 U.S. 180, 183 (2009).       “A [COA] may issue . . . only if the

applicant has made a substantial showing of the denial of a

constitutional right.”      28 U.S.C. § 2253(c)(B)(2).      To make such

a showing, Petitioner “must demonstrate that reasonable jurists




                                  - 20 -
would find the district court’s assessment of the constitutional

claims debatable or wrong,”        Tennard v. Dretke, 542 U.S. 274, 282

(2004), or that “the issues presented were adequate to deserve

encouragement to proceed further,” Miller-El v. Cockrell, 537 U.S.

322, 336 (2003) (citations omitted).        Petitioner has not made the

requisite   showing   in   these    circumstances.    Finally,   because

Petitioner is not entitled to a certificate of appealability, he

is not entitled to appeal in forma pauperis.

     DONE and ORDERED in Fort Myers, Florida this        28th    day of

March, 2019.




Copies:
All Parties of Record




                                   - 21 -
